DISMISS; and Opinion Filed August 20, 2014.




                                               In The
                                 (fund uf Apprats
                         liifth Distrid uf ticxas at Dallas
                                        No. 05.14-01077.CR

                              DONALD RAY MCCRAY, Appellant
                                                  V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F87-82980-QS

                              MEMORANDUM OPINION
                              Before Justices Lang, Myers. and Brown
                                     Opinion by Justice Brown
       Donald Ray McCray was convicted of murder in L992 and sentenced to thirty-live years’

imprisonment.    This Court affirmed his conviction on direct appeal.          McCrav v. State. 861
S.W.2d 405 (Tex. App.—Dallas 1993, no pet.). The Court now has before it appellant’s notice

of appeal. The notice of appeal does not reference any new appealable order entered by the trial

court, and it is untimely as to the July 14, 1992 sentencing date referenced in the notice of

appeal. We conclude we have no jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” O!ii’o v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not. the power of the court to act is as absent as if it did not exist. See Id.

at 523. To invoke the Court’s jurisdiction, an appellant must tile his notice of appeal within the
time provided by the rules of appellate procedure. See Id.; see also Slatmi   i’.   State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (per curiam).

       Here, appellant’s sentence was imposed on July 14, 1992, and he appealed at that time.

Appellant’s notice of appeal does not ref rence any recent proceedings, and is untimely as to the

1992 sentencing date.    See TEX. R. App. P. 26.2(a) (notice of appeal filed by defendant).

Therefore, we conclude we lack jurisdiction over the appeal. See Slaton, 981 S.W.2d at 210:

Olivo, 918 S.W.2d at 523.

       We dismiss the appeal for want of jurisdiction.



                                                   !Ada Brown!
                                                   ADA BROWN
                                                   JUSTICE

Do Not Publish
TEX. R. App. P. 47

141 077F.U05
                                Gtnth of Appeals
                        1Fift1 District uf cxas at DalLas
                                      JUDGMENT

DONALD RAY MCCRAY, Appellant                        On Appeal from the 282nd Judicial District
                                                    Court. Dallas County. Texas
No. 05-14-01077-CR         V                        Trial Court Cause No. F87-82980-QS.
                                                    Opinion delivered by Justice Brown,
THE STATE OF TEXAS. Appellee                        Justices Lang and Myers participating.

         Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 20th day of August. 2014.




                                              —3—